Hannon, Judge,
dissenting.
I must respectfully dissent from my colleagues’ opinion for two reasons: first, because of what I regard as the proper interpretation of the statute which I think controls the time of the rendition of a judgment in county court, and second, because of a firm conviction that under modern practice, the use of an unsigned “journal entry” to prove a court acted in conformity with the facts stated in the journal ignores how such records are compiled and certified.
Neb. Rev. Stat. § 25-2729(3) (Reissue 1989) provides as follows:
The time of rendition of a judgment or making of a final order is the time at which the action of the judge in announcing the judgment or final order is noted on the trial docket or, if the action is not noted on the trial docket, the time at which the journal entry of the action is filed.
The evidence offered by the State does not establish that the judgment was noted on the trial docket. Therefore, the county court did not render a judgment until the journal entry of the action was filed. When is a journal entry filed?
The term “journal entry” is not defined by Nebraska cases or statutes, but the Ohio Court of Appeals defined the related term “to journalize” to mean what I have observed the legal profession in Nebraska has always used the term to mean. That *338court stated, “To journalize a decision means that certain formal requirements have been met, i.e., the decision is reduced to writing, signed by a judge, and filed with the clerk so that it may become a part of the permanent record of the court.” San Filipo v. San Filipo, 81 Ohio App. 3d 111, 112, 610 N.E.2d 493 (1991). See, also, State v. Ellington, 36 Ohio App. 3d 76, 521 N.E.2d 504 (1987).
In this case, the State offered a certified copy of an unsigned and unfiled piece of paper that contains a title “Journal Entry.” If this document had been signed and filed, I would agree that it would evidence the defendant’s conviction. Since no such showing was made, the State failed to prove the conviction in that case.
On a more practical level, I am convinced that generally the clerks of county courts will accept and place in the designated file any piece of paper containing a caption that is handed to them. I am also convinced that judges generally sign journals that they think properly record their decision and that they do not sign papers they think do not do so. Clerks usually do not file stamp unsigned documents that are prepared for the judge’s signature. I am also convinced that clerks of the courts certify as records of their courts any requested paper that they find in the file. I further believe that the clerks and judges should act in this fashion. Therefore, a certified paper that shows an unsigned and unfiled “journal entry” should not evidence any more than it shows, i.e., that for whatever reason the judge has not acted.
For these reasons, I would reverse that finding of the county court which relied upon the second conviction for the enhancement of the defendant’s penalty in this case.